               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:18-cv-00183-MR


TRESSIN EUGENE YOUNG,            )
                                 )
                   Petitioner,   )
                                 )
     vs.                         )                    ORDER
                                 )
ERIK A. HOOKS,                   )
                                 )
                   Respondent.   )
________________________________ )


      THIS MATTER is before the Court on the Petitioner’s “Response Why

Writ of Habeas Corpus Should Not Be Dismissed as Untimely” [Doc. 4].

I.    BACKGROUND

      The Petitioner Tressin Eugene Young is a prisoner of the State of North

Carolina. In May 2007, the Petitioner proceeded to a jury trial in the Superior

Court for Iredell County on one count of first-degree burglary and two counts

of robbery with a dangerous weapon. State v. Young, 191 N.C. App. 612,

664 S.E.2d 78, 2008 WL 2967666, at *1 (2008) (unpublished table decision).

The North Carolina Court of Appeals summarized the evidence presented at

trial as follows:

             The State presented evidence tending to show that
             between 9:00 and 9:30 p.m. on 20 July 2005,


         Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 1 of 10
           Heather Reavis walked out of her boyfriend's
           apartment (hereinafter “apartment”) in Statesville to
           retrieve a duffle bag from her car. As she walked
           back toward the apartment, two men armed with
           guns came running at her from behind. She
           screamed and dropped the duffle bag. One of the
           men grabbed her by the arm and, holding a gun to
           her, took her inside the apartment. Emily Buck, who
           was inside the apartment, heard Ms. Reavis scream.
           Ms. Buck opened the door to the apartment and saw
           two masked men holding Ms. Reavis by the arms and
           pointing guns at her. One of the men pointed a gun
           at Ms. Buck and the two men entered the apartment
           with Ms. Reavis.

           The two men ordered all of the occupants who were
           gathered in a back bedroom to lie on the floor. The
           men covered them with sheets and blankets. A fifth
           occupant, who was in another room, heard a
           commotion and came into the back bedroom to
           investigate. As he walked in the door, one of the
           perpetrators, identified as defendant, hit him and
           knocked him unconscious.

           Uttering threats to shoot or kill the occupants, the
           perpetrators demanded money and marijuana from
           them. The two men walked through the apartment
           looking for items to steal. The men seized cash, car
           keys and a cell phone.

           Officers of the Statesville Police Department arrived
           at the apartment while the crimes were in progress.
           One of the two men escaped through a window. [The
           Petitioner] attempted to escape but was
           apprehended by the police officers inside the
           apartment.

Id. at *1. At the close of the State’s evidence, the Petitioner made a motion

to dismiss the charges, which motion was denied. Id. The Petitioner did not
                                     2

        Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 2 of 10
present any evidence. Id. The jury found the Petitioner guilty on all three

counts. Id. On May 4, 2007, the trial court sentenced the Petitioner to three

consecutive terms of 77 to 102 months’ imprisonment. Id.

      The Petitioner appealed, arguing that the charge of first-degree

burglary should have been dismissed for insufficient evidence and that the

robbery indictments failed to allege all of the essential elements of the

offense and therefore were fatally defective. Id. On August 5, 2008, the

North Carolina Court of Appeals affirmed, finding no error. Id. at *2. The

Petitioner did not file a petition for discretionary review in the North Carolina

Supreme Court.

      Ten years later, on August 20, 2018, the Petitioner filed a motion for

appropriate relief (“MAR”) in the trial court, claiming that the prosecutor in his

case failed to disclose exculpatory material evidence to the defense prior to

trial, in violation of Brady v. Maryland, 373 U.S. 83 (1963); that trial counsel

was ineffective in failing to investigate evidence related to the gun used in

the offenses; and that the trial judge abused her discretion by allowing the

Petitioner’s trial to continue after it was discovered that the prosecutor had

failed to disclose exculpatory material evidence to the defense prior to trial.

[Doc. 1 at 7-17: MAR]. The trial court denied the MAR by a written order

entered September 19, 2018. [Doc. 1 at 22: MAR Order]. Thereafter, the

                                        3

        Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 3 of 10
Petitioner filed a petition for writ of certiorari in the North Carolina Court of

Appeals, seeking review of the denial of his MAR. The Court of Appeals

denied that petition on November 6, 2018. [Doc. 1 at 28: Order Denying

Petition].

      The Petitioner filed the present Petition pursuant to 28 U.S.C. § 2254

on November 15, 2018. [Doc. 1]. In his Petition, the Petitioner reasserts the

claims set out in his MAR. [Doc. 1].

      On December 10, 2018, this Court1 entered an Order, noting that the

Petition appeared to be time-barred under § 2244(d)(1)(A) and was thus

subject to dismissal unless the Petitioner could demonstrate that equitable

or some other statutory tolling should apply. [Doc. 3]. The Court gave the

Petitioner 21 days to file a response explaining why his Petition should not

be dismissed as untimely. [Id.]. The Petitioner timely filed his Response.

[Doc. 4].

II.   STANDARD OF REVIEW

      The Court is guided by Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts, which directs district courts to

dismiss habeas petitions when it plainly appears from the petition and any



1The Honorable Frank D. Whitney, United States District Judge presiding. This matter
was subsequently reassigned to the undersigned.
                                         4

         Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 4 of 10
attached exhibits that the petitioner is not entitled to relief.       Rule 4, 28

U.S.C.A. foll. § 2254. In conducting its review under Rule 4, the Court “has

the power to raise affirmative defenses sua sponte,” including a statute of

limitations defense under 28 U.S.C. § 2244(d). Hill v. Braxton, 277 F.3d 701,

706 (4th Cir. 2002). However, the Court may dismiss a petition as untimely

under Rule 4 only if it is clear that the petition is untimely and the petitioner

had notice of the statute of limitations and addressed the issue. Id. at 706–

707.

III.   DISCUSSION

       The Antiterrorism and Effective Death Penalty Act of 1996 provides a

statute of limitations for a § 2254 petition by a person in custody pursuant to

a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must be filed

within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme

                                       5

         Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 5 of 10
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id.

      As the Court noted previously [Doc. 3], the Petitioner’s Petition was not

filed within one year of his judgment becoming final. See 28 U.S.C. §

2254(d)(1)(A). Thus, unless the Petitioner can demonstrate that subsections

(B), (C) or (D) are applicable, or that there is a basis for equitable tolling, his

Petition is subject to dismissal as being untimely.

      In his Response to the Court’s Order, the Petitioner argues that his

Petition should be considered timely under § 2244(d)(1)(D) on the grounds

of newly discovered evidence. Alternatively, he appears to contend that

equitable tolling should apply, arguing that a fundamental miscarriage of

justice occurred at his trial and thus the denial of his habeas petition as

untimely would result in a “manifest injustice.” [Doc. 4].

      A.    Newly Discovered Evidence

      The Petitioner first contends that his petition is timely under §

2244(d)(1)(D) because he found newly discovered evidence with respect to

his Brady claim when he obtained a part of his trial transcript in June 2018.

[Doc. 4 at 1].
                                        6

        Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 6 of 10
      This argument is without merit. First, any information contained within

the Petitioner’s trial transcript does not, by its nature, constitute “newly

discovered evidence.” In any event, under § 2244(d)(1)(D), a claim of newly

discovered evidence must be filed within one year from “the date on which

the factual predicate of the claim or claims presented could have been

discovery through the exercise of due diligence.” 28 U.S.C. § 2244(d)(1)(D).

Thus, “by its terms, § 2244(d)(1)(D) is triggered not when a petitioner actually

learns of some pertinent information from newly-discovered evidence; rather,

it commences when he ‘could have . . . discovered’ it.” Sawyer v. Kiser, No.

1:16cv40 (GBL/TCB), 2017 WL 631574, at *4 (E.D. Va. Feb. 15, 2017).

Here, whatever information the Petitioner gleaned from his trial transcript

could have been discovered much earlier than June 2018. Indeed, as the

Petitioner was present at his trial and thus presumably was able to hear

everything that was transcribed, any information that is contained in the

transcript has been available to the Petitioner since the time of his jury trial

in May 2007.

      For these reasons, the Court concludes that the Petitioner’s Petition

cannot be considered timely filed under § 2244(d)(1)(D).




                                       7

        Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 7 of 10
      B.    Equitable Tolling

      Equitable tolling of a habeas petition is available only when the

petitioner demonstrates “(1) that he has been pursuing his rights diligently,

and (2) that some extraordinary circumstance stood in his way and prevented

timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (citation and

internal quotation marks omitted). Under Fourth Circuit precedent, equitable

tolling is appropriate in those “rare instances where—due to circumstances

external to the party's own conduct—it would be unconscionable to enforce

the limitation period against the party and gross injustice would result.”

Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc) (quoting Harris v.

Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)) (internal quotation marks

omitted).

      Here, the Petitioner argues that equitable tolling should apply because

he “was not aware of the (AEDPA) one-year statute of limitation[s] during

[his] direct appeal” and because his appellate counsel “failed to inform [him]

that there was a time limit to file in federal court on appeal from an MAR.”

[Doc. 4 at 1]. A petitioner’s ignorance of the law, however, “is not a basis for

equitable tolling.” United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004)

(citing Cross-Bey v. Gammon, 322 F.3d 1012, 1015 (8th Cir. 2003)).

Moreover, any alleged mistake by appellate counsel in failing to properly

                                       8

        Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 8 of 10
advise the Petitioner of the statute of limitations applicable to a subsequent

habeas proceeding does not constitute “extraordinary circumstances”

warranting the application of equitable tolling. See Rouse, 339 F.3d at 248;

see also Goedeke v. McBride, 437 F. Supp. 2d 590, 597 (S.D.W. Va. 2006)

(“simple attorney negligence cannot justify equitable tolling”). For these

reasons, the Court concludes that the Petitioner has failed to demonstrate

the “extraordinary circumstances” necessary to warrant the application of

equitable tolling of the statute of limitations in this case.2

IV.   CONCLUSION

      For the reasons stated herein, the Petition for Writ of Habeas Corpus

is untimely under 28 U.S.C. § 2244(d)(1), and the Petitioner is not entitled to

equitable tolling of the statute of limitations. Accordingly, the § 2254 Petition

shall be dismissed.

      The Court further finds that the Petitioner has not made a substantial

showing of a denial of a constitutional right. Accordingly, pursuant to Rule

11(a) of the Rules Governing Section 2254 Cases, the Court declines to

issue a certificate of appealability.        28 U.S.C. § 2253(c)(2); Miller-El v.




2 Even assuming that the Petitioner could demonstrate extraordinary circumstances, the
Petitioner has failed to show that he acted with reasonable diligence in asserting his
rights, as the Petitioner did not seek any post-conviction remedies in the North Carolina
until ten years after the North Carolina Court of Appeals denied his direct appeal.
                                           9

         Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 9 of 10
Cockrell, 537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c), a

petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong); Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (holding that when relief is denied on

procedural grounds, a petitioner must establish both that the correctness of

the dispositive procedural ruling is debatable, and that the petition states a

debatably valid claim of the denial of a constitutional right).



                                   ORDER

      IT IS, THEREFORE, ORDERED that the Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] is DISMISSED as untimely

pursuant to 28 U.S.C. § 2244(d)(1).

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, the Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.
                              Signed: August 4, 2020




                                         10

       Case 5:18-cv-00183-MR Document 6 Filed 08/04/20 Page 10 of 10
